Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 1 of 17 Pageid#: 235




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

 DEANDRE HARRIS                                   §
     Plaintiff,                                   §
                                                  §
 v.                                               §
                                                  §
 JASON KESSLER, RICHARD SPENCER                   §
 VANGUARD AMERICA, ANDREW                         §
 ANGLIN MOONBASE HOLDINGS, LLC,                   §
 ROBERT “AZZMADOR” RAY,                           §
 NATHAN DAMIGO, ELLIOT KLINE                      §      Civil Action No. 3:19-cv-00046
 AKA ELI MOSLEY, IDENTITY EVROPA,                 §
 MATTHEW HEIMBACH, MATTHEW                        §      PLAINTIFF’S MEMORANDUM
 PARROT AKA DAVID MATTHEW                         §      IN OPPOSITION TO
 PARROTT, TRADITIONALIST WORKERS                  §      DEFENDANTS’
 PARTY, MICHAEL HILL, MICHAEL                     §      MOTIONS TO DISMISS AND
 TUBBS, LEAGUE OF THE SOUTH,                      §      MOTION TO QUASH
 JEFF SCHOEP, NATIONAL SOCIALIST                  §
 MOVEMENT, NATIONALIST FRONT,                     §
 AUGUSTUS SOL INVICTUS,                           §
 FRATERNAL                                        §
 ORDER OF THE ALT-KNIGHTS                         §
 MICHAEL “ENOCH” PEINOVICH,                       §
 LOYAL WHITE KNIGHTS OF THE                       §
 KU KLUX KLAN,                                    §
 AND EAST COAST KNIGHTS OF THE                    §
 KU KLUX KLAN AKA EAST COAST                      §
 KNIGHTS OF THE TRUE INVISIBLE                    §
 EMPIRE, NATIONAL POLICY INSTITUTE,               §
 THE PROUD BOYS, COUNCIL OF                       §
 CONSERVATIVE CITIZENS, AMERICAN                  §
 RENAISSANCE, THE RED ELEPHANTS,                  §
 AMERICAN FREEDOM KEEPERS,                        §
 ALTRIGHT.COM,                                    §
 DANIEL P. BORDEN,                                §
 ALEX MICHAEL RAMOS,                              §
 JACOB SCOTT GOODWIN,                             §
 TYLER WATKINS DAVIS,                             §
 JOHN DOE 1, JOHN DOE 2                           §
       Defendants.                                §



                                                                                        Page 1
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 2 of 17 Pageid#: 236




                                TABLE OF AUTHORITIES

 CASES:

 Almy v. Grisham,
 639 S.E.2d 182, 186 (Va. 2007) …………………………………………………………….… 13

 Armco, Inc. v. Penrod–Stauffer Bldg. Sys., Inc.,
 733 F.2d 1087 (4th Cir. 1984) …………………………………………………………………. 16

 Ashcroft v. Iqbal,
 556 U.S. 662 (2009) ……………………………………………………………………………. 8

 Bell Atlantic Corp. v. Twombly,
 550 U.S. 544 (2007) ……………………………………………………………………………. 8

 Coleman v. Boeing Co.,
 No. 2:16-cv-1451, 2017 WL 2992526 (D.S.C. 2017) …………………………………………. 13

 Franks v. Ross,
 313 F.3d 184 (4th Cir. 2002) ……………………………………………………………………. 8

 Frazier v. Cooke,
 No. 4:17-cv-54, 2017 WL 5560864 (E.D. Va. 2017) ………………………………………….. 10

 Great American Federal Savings & Loan Assoc. v. Novotny,
 442 U.S. 366 (1979) ……………………………………………………………………………. 10

 Griffin v. Breckenridge,
 403 U.S. 88 (1971) ………………………………………………………………………………. 9

 Hafner v. Brown,
 983 F.2d 570 (4th Cir. 1990) …………………………………………………………………… 10

 Hall v. Burney,
 454 F. App’x 149, 150 (4th Cir. 2011) …………………………………………………………. 9

 Hatfill v. N.Y. Times Co.,
 416 F.3d 320, 337 (4th Cir. 2005) ……………………………………………………………...14


                                                                                        Page 2
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 3 of 17 Pageid#: 237




 Hill v. City of New York,
 No. 03-cv-01283, 2005 WL 3591719 (E.D.N.Y. 2005) ……………………………………… 10

 Hinkle v. City of Clarksburg, W. Va.,
 81 F.3d 416, 421 (4th Cir. 1996) ………………………………………………………………. 10

 Johnson v. City of Shelby,
 135 S. Ct. 346, 346 (2014) ……………………………………………………………………... 8

 Johnson v. Mueller,
 415 F.2d 354 (4th Cir. 1969) …………………………………………………………………… 8

 Karlsson v. Rabinowitz,
 318 F.2d 666, 668 (4th Cir. 1963) ……………………………………………………………. 16

 MacKethan v. Peat. Marwick. Mitchell & Co.,
 439 F. Supp. 1090 (E.D. Va. 1977) ……………………………………………………………. 8

 Scheuer v. Rhoades,
 416 U.S. 232 (1974) ……………………………………………………………………………. 8

 Slade v. Hampton Rds. Reg'l Jail,
 407 F.3d 243 (4th Cir. 2005) …………………………………………………………………… 9

 Veney v. Wyche,
 293 F.3d 726 (4th Cir. 2002) ……………………………………………………………………. 9

 STATUTES:

 42 U.S.C. § 1985(3) ………………………………………………………………………… 9, 12

 42 U.S.C. § 1986……………………………………………………………………………. 12, 13

 Virginia Code § 8.01-2.1…………………………………………………………………….14, 15

 FEDERAL RULES

 Federal Rule of Civil Procedure 12(b)(6)…………………………………………………….. 5, 8

 Federal Rule of Civil Procedure 8(a)(2)………………………………………………………8, 14
                                                                                        Page 3
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 4 of 17 Pageid#: 238




 Federal Rule of Civil Procedure 4……………………………………………………………. 16




                                                                                        Page 4
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 5 of 17 Pageid#: 239




                                       PRELIMINARY STATEMENT

          This memorandum addresses the six pending motions to dismiss under Rule 12(b)(6)

 filed by Defendants Matthew Parrott, the Traditionalist Workers Party, Michael Hill, Michael

 Tubbs, League of the South and Jeff Schoep. This memorandum will also address Defendant

 Identity Evropa’s Motion to Quash Service and Dismiss Plaintiff’s Complaint.



                                               INTRODUCTION1

          The assault on Plaintiff DeAndre Harris and the conspiracy among the several

 Defendants to violate the rights of Plaintiff took place amidst the United the Right rallies and

 demonstrations organized by leading white supremacist and neo-Nazi individuals and

 organizations, including the named Defendants in Plaintiff’s Original Complaint. Defendants

 conspired amongst each other by planning, coordinating and executing the largest and most

 violent assembly of white supremacists in recent history. (¶42.)

          Participants in the Unite the Right rallies traveled all across the country to participate in

 the rallies that would take place on August 11 and 12 of 2017. Over 50 different alt-right and

 white supremacist organizations participating in the rallies according to the vision espoused by

 Defendants Jason Kessler and Richard Spencer to unite these racist groups and harass racial,

 ethnic and religious minorities. (¶43.) The Unite the Right rallies were organized by Defendants

 in response to the Charlottesville City Council’s February 2017 decision to relocate a statue of

 Confederate General Robert E. Lee from Lee Park. (¶44.)




 1Relevant facts are fully set out in Plaintiff’s Original Complaint and incorporated within the present motion.
 Citations to Plaintiff’s Original Complaint are denoted by paragraph (¶).
                                                                                                              Page 5
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 6 of 17 Pageid#: 240




          Lee Park underwent a name change to “Emancipation Park” after it was decided that the

 statue would be removed from the park. (¶44.) Defendants Kessler and Spencer opposed the

 name change to the park and the removal of the statue. In response to these actions by the

 Charlottesville City Council, Kessler and other Defendants organized, planned and promoted the

 Unite the Right rally in the park to protest the City’s actions. (¶47.)

          Kessler applied for a permit with the City to hold the Unite the Right rally at

 Emancipation Park on August 12, 2017. (¶48.) The permit was granted for the rally but

 subsequently revoked five days before the rally due to the City’s concerns about safely

 accommodating the thousands of participants in the rally. (¶49.) Kessler brought suit against the

 City and the Court issued a preliminary injunction order the City to allow the rally to proceed at

 Emancipation Park. (¶57.)

          On August 11, 2017, white supremacists and neo-Nazis marched through the University

 of Virginia campus with lit torches and chanting racist slogans. (¶61.) The march was not

 sanctioned by the City but was a preview of the organized violence that would take place the

 following day at Emancipation Park.

          On August 12, 2017, Plaintiff attended the counter-protest rally at Emancipation Park in

 opposition to the views being espoused by those participating in the Unite the Right rally. (¶62.)

 The Unite the Right rally quickly turned into a violent demonstration as participants clashed with

 counter-protestors near Emancipation Park and surrounding areas. (¶63.) Just before 11:30 AM

 the City declared the rally an unlawful assembly and Governor McAuliffe declared a state of

 emergency. (¶64.) Police left Emancipation Park to retrieve riot gear, which allowed for further

 violent clashes between white supremacists and counter-protestors outside police presence.

 (¶64.)

                                                                                              Page 6
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 7 of 17 Pageid#: 241




        As police began clearing Emancipation Park, Plaintiff and other counter-protestors also

 left the demonstration. Plaintiff witnesses a friend being assaulted by a white supremacist

 wielding a flagpole and intervened to save his friend. (¶66.) Plaintiff then fled into a crowded

 parking garage in fear for his safety where he was chased by several white supremacists

 intending to assault him. (¶67.) Plaintiff was then brutally assaulted by Defendants Jacob

 Goodwin, Tyler Davis, Alex Ramos, Daniel Borden, John Doe 1 and John Doe 2.



                                         STANDARD OF REVIEW

        A motion to dismiss can only be granted if there is no set of facts that would entitle

 Plaintiff to a verdict on the claims in issue. Applicable standards state that the facts alleged in the

 Plaintiff’s complaint are to be accepted as true when considering a motion to dismiss. Scheuer v.

 Rhoades, 416 U.S. 232, 236 (1974); Franks v. Ross, 313 F.3d 184,192 (4th Cir. 2002).

        All reasonable inferences must be made in Plaintiff’s favor where necessary. Johnson v.

 Mueller, 415 F.2d 354 (4th Cir. 1969); MacKethan v. Peat. Marwick. Mitchell & Co., 439 F.

 Supp. 1090 (E.D. Va. 1977). When there are well-pleaded factual allegations, a court should

 assume their veracity and then determine whether they plausibly give rise to an entitlement to

 relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

        Motions to Dismiss under Federal Rule 12(b)(6) will not dismiss a complaint merely

 because it contains an imperfect statement of the legal theory supporting the claim asserted.

 Johnson v. City of Shelby, 135 S. Ct. 346, 346 (2014). Federal pleading rules simply call for “a

 short and plain statement of the claim showing that the pleading is entitled to relief.” Id. (citing

 Fed. R. Civ. P. 8(a)(2)).



                                                                                                 Page 7
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 8 of 17 Pageid#: 242




        The Supreme Court has dictated that to overcome a motion to dismiss, Plaintiff must

 allege facts in the complaint which “state a claim to relief that is plausible on its face.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is plausible if the complaint contains “factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct alleged,” and if

 there is “more than a sheer possibility that a defendant has acted unlawfully.” Id. A court must

 “draw on its judicial experience and common sense” to determine whether a reasonable inference

 can be made, and thus whether the pleader has stated a plausible claim for relief. Id. at 679.

        If a motion to dismiss involves a civil rights complaint, a court must be “especially

 solicitous of the wrongs alleged and must not dismiss the complaint unless it appears to a

 certainty that the plaintiff would not be entitled to relief under any legal theory which might

 plausibly be suggested by the facts alleged.’” Hall v. Burney, 454 F. App’x 149, 150 (4th Cir.

 2011); accord Slade v. Hampton Rds. Reg'l Jail, 407 F.3d 243, 248 (4th Cir. 2005); Veney v.

 Wyche, 293 F.3d 726, 730 (4th Cir. 2002).

        As shown below, Plaintiff has adequately plead its claims against Defendants and meets

 the standards outlined above. Defendants have raised no valid legal argument that warrants

 dismissal, and as a result, the challenges to Plaintiff’s pleadings should be denied.



                                                ARGUMENT

 I.     PLAINTIFF HAS SUFFICIENTLY PLEAD A CLAIM UNDER 42 U.S.C. §

        1985(3).

        Section 2 of Civil Rights Act of 1871 (“§ 1985”), also known as the Ku Klux Klan Act,

 prohibits two or more people from conspiring to deprive a person or class equal protection of the

                                                                                                Page 8
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 9 of 17 Pageid#: 243




 law. 42 U.S.C. 1985(3). The Supreme Court has upheld the application of § 1985(3) to purely

 private conspiracies with the purpose of interfering with an individual’s rights. See Griffin v.

 Breckenridge, 403 U.S. 88, 102-103 (1971). § 1985(3) of the Civil Rights Act of 1964 provides

 civil recourse for conspiracies to interfere with constitutionally or federally protected rights that

 are motivated by discrimination. Id.

           A § 1985(3) has four elements that a Plaintiff must show: (1) a conspiracy; (2) an act in

 furtherance of the conspiracy; (3) an intent to deprive any person of the equal protection of, or

 equal privileges and immunities under, the law; and (4) a resulting injury to a legal right or

 privilege. See Great American Federal Savings & Loan Assoc. v. Novotny, 442 U.S. 366, 373

 (1979).

           Defendants’ arguments rest on the assertion that although third-parties at the Unite the

 Right rally conspired to act and actually acted in a violent, intimidating, and threatening manner,

 Plaintiff had not plead any facts that Defendants personally conspired to act or actually acted in a

 concerted manner with these third-party tortfeasors. However, because conspiracies are by their

 nature “secretive operations,” they frequently “have to be proven by circumstantial, rather than

 direct, evidence.” Hill v. City of New York, No. 03-cv-01283, 2005 WL 3591719 at 5 (E.D.N.Y.

 2005).

           It is not necessary that each participant in the conspiracy be aware of the exact details of

 the conspiracy, but each participant must share the common objective in the conspiracy. See

 Frazier v. Cooke, No. 4:17-cv-54, 2017 WL 5560864 at 3 (E.D. Va. 2017). This includes

 alleging facts to support a plausible inference that defendants “positively or tacitly came to a

 mutual understanding to try to accomplish a common and unlawful plan.” Hinkle v. City of



                                                                                                 Page 9
 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
 QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 10 of 17 Pageid#: 244




  Clarksburg, W. Va., 81 F.3d 416, 421 (4th Cir. 1996). It does not require “direct evidence of a

  meeting of the minds.” Id.

         A plaintiff can survive a dismissal or summary judgment with either direct or

  circumstantial evidence that reasonably leads to the inference that defendants “positively or

  tacitly came to a mutual understanding to try to accomplish a common and unlawful plan.”

  Hinkle, 81 F.3d at 421 (citing Hafner v. Brown, 983 F.2d 570, 576-577(4th Cir. 1990). Given that

  circumstantial evidence can be used to assert a claim, a plaintiff is not required to plead with

  absolute certainty each and every detail of the conspiracy he is alleging.

         In the present case, Plaintiff has plausibly alleged that Defendants coordinated and

  executed a common plan to engage in violence and intimidation during the Unite the Right rally.

  Plaintiff has alleged in its Original Complaint that Defendant Matthew Parrot is the co-founder

  of the Traditionalist Youth Network (TYN), one of the organizations involved in planning and

  participating in the Unite the Right rally. (¶19.) As a co-founder of this organization, Defendant

  Parrot would have had sufficient knowledge and control over TYN’s participation and

  involvement in the Unite the Right rallies.

         Plaintiff cannot know the exact details and conversations that took place between

  Defendants without discovery. However, Plaintiff has alleged that as a co-founder in TYN and a

  leading white supremacist advocate, Defendant Parrot was sufficiently engaged in the

  coordination of the Unite the Right rallies to have been involved in the conspiracy.

         Plaintiff has plead that Defendant Traditionalist Worker Party (TWP) is a national

  political party committee and that Defendant Matthew Heimbach was its chairman at the time of

  the Unite the Right rally. (¶18, ¶20.) TWP was directly involved in planning and coordinating

  the Unite the Right rally as alleged by a public tweet shared by Defendant Jeff Shoep stating, “It

                                                                                              Page 10
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
  QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 11 of 17 Pageid#: 245




  was an Honor to stand with U all in C’Ville this weekend. NSM, NF, TWP, LOS, VA, ECK,

  CHS, and the rest, true warriors!” (¶24.) By implicating TWP’s participating in the rally through

  Defendant Schoep’s tweet, Plaintiff has set forth sufficient allegations that TWP was involved in

  the civil conspiracy to violate his rights.

          The involvement of Defendants Michael Hill, Michael Tubbs and League of the South

  (LOS) is further shown in Plaintiff’s Original Complaint. Defendant Schoep’s tweet identifies

  LOS by its abbreviation and indicates the organization was involved in the rally. As a leading

  white supremacist organization, and given that its co-founder, Michael Hill, and chief of staff,

  Michael Tubbs, were present at the rally, Plaintiff has alleged sufficient facts to show that these

  Defendants participated in the civil conspiracy to violate his rights.

          Defendant Jeff Schoep is implicated in Plaintiff’s civil conspiracy claim through

  Defendant’s own acknowledgment that he participated in the events at the rallies. Furthermore,

  Plaintiff has plead that Schoep is the leader of Defendant NSM, the largest neo-Nazi coalition in

  the United States. Given the notoriety of the organization and its leader, Plaintiff has sufficiently

  plead that Schoep would have been involved in the planning and coordination of the rallies and

  thus the conspiracy to violate Plaintiff’s rights.

          Rather than draw all reasonable inferences in Plaintiff’s favor, Defendants simply deny

  that they personally conspired to act in a concerted manner with the tortfeasors. Plaintiff had

  already alleged in its Original Complaint that these Defendants engaged in the conspiracy as

  leaders of white supremacist and neo-Nazi organizations that was publicly acknowledged by

  Defendant Jeff Schoep. As a result, Plaintiff has sufficiently stated a claim for relief under §

  1985(3).



                                                                                               Page 11
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
  QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 12 of 17 Pageid#: 246




  II.     PLAINTIFF HAS SUFFICIENTLY PLEAD A CLAIM UNDER 42 U.S.C. § 1986.

          Plaintiff plead in his Original Complaint that Defendants, as organizers or participants in

  the conspiracy, had the power to stop the conspiracy and to stop the assault that would take place

  on Plaintiff. (¶86.) The failure of Defendants to take any steps to aid in preventing the violent

  actions that occurred at the rally violated 42 U.S.C. § 1986. Given the large platform and

  leadership roles occupied by Defendants in the Defendant organizations, they had the ability and

  duty to act to prevent violence at the rallies.

          Section 1986 imposes liability on individuals with “knowledge of a conspiracy under §

  1985, who have the power to stop the wrong, but neglect or refuse to stop the wrong.” Coleman

  v. Boeing Co., No. 2:16-cv-1451, 2017 WL 2992526 at 7 (D.S.C. 2017). Each Defendant knew

  about the common plan to incite racial violence at the Unite the Right rallies because it was

  designed to do so. Defendants willingly engaged, organized and participated in the rallies by

  inciting their supporters and similar organizations to march in Charlottesville. By choosing to

  participate in these rallies, Defendants encouraged rather than discouraged or stopped the

  violence that would cause Plaintiff damages. As a result, Plaintiff has sufficiently stated a claim

  for relief under § 1986.



  III.    PLAINTIFF HAS SUFFICIENTLY PLEAD A CLAIM FOR INTENTIONAL

          INFLICTION OF EMOTIONAL DISTRESS.

          Plaintiff plead in his Original Complaint that Defendants, as organizers and participants

  in the above conspiracy, encouraged the violent racial sentiments that led to the assault on

  Plaintiff. (¶97, ¶98, ¶99.) As a result of Defendants’ outrageous and extreme conduct during the



                                                                                               Page 12
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
  QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 13 of 17 Pageid#: 247




  assault, Plaintiff was injured and suffered severe emotional distress that no reasonable person

  could be expected to endure. (¶99.)

         A claim for the intentional infliction of emotional distress requires that (1) the

  wrongdoer’s conduct was intentional or reckless; (2) the conduct was outrageous or intolerable;

  (3) a causal connection exists between the wrongdoer’s conduct and the resulting emotional

  distress; and (4) the resulting emotional distress was severe. Almy v. Grisham, 639 S.E.2d 182,

  186 (Va. 2007).

         However, unlike in Virginia state court, federal court only requires “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). the

  question is not whether Plaintiff’s allegations could withstand demurrer in Virginia court, but

  whether he has satisfied the requirements of Rule 8(a). Hatfill v. N.Y. Times Co., 416 F.3d 320,

  337 (4th Cir. 2005) (holding that the plaintiff had satisfied the requirements of Rule 8(a) in

  pleading only “severe emotional distress” even though such limited pleading is insufficient in

  Virginia courts).

         Plaintiff has alleged that Defendants’ participation in the Unite the Right rallies

  encouraged violent racism and led to the assault on Plaintiff which resulted in severe emotional

  distress. Given the federal pleading requirements, these allegations are enough to survive

  Defendants’ motions to dismiss, and as a result, Plaintiff has sufficiently stated a claim for relief

  for intentional infliction of emotional distress.



  IV.    PLAINTIFF HAS SUFFICIENTLY PLEAD A CLAIM FOR VIOLATION OF

         VIRINIA CODE § 8.01-42.1 FOR RACIAL, RELIGIOUS, OR ETHNIC

         HARASSMENT.

                                                                                                Page 13
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
  QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 14 of 17 Pageid#: 248




         Plaintiff plead in his Original Complaint that Defendants, as organizers and participants

  in the above conspiracy, Defendants subjected Plaintiff to acts of intimidation, harassment and

  violence because Plaintiff was Black. (¶102.) Virginia Code 8.01-42.1 creates a civil cause of

  action for any person who is subjected to the following if motivated by racial, religious, or ethnic

  animosity: (1) acts of intimidation or harassment; (2) violence directed at his or her person; or (3)

  vandalism directed against his or her real or personal property. Va. Code Ann. § 8.01-42.1.

         As participants and organizers in the Unite the Right rallies alleged by Plaintiff,

  Defendants were aware of the racial animus at the forefront of the rallies and continued to

  encourage the bigotry and violence surrounding the rallies. The purpose of the rallies was to

  broadly showcase white supremacy and designed to intimidate and harass racial, religious and

  ethnic minorities in the United States. Plaintiff has sufficiently pled that Defendants were

  directly involved in planning the rally and its hate-filled environment by managing the leading

  white supremacist organizations that participated. As a result, Plaintiff has sufficiently stated a

  claim for relief under Va. Code Ann. § 8.01-42.1.



  V.     PLAINTIFF HAS SUFFICIENTLY PLEAD A CAUSE OF ACTION FOR CIVIL

         AIDING AND ABETTING ASSAULT, BATTERY AND INTENTIONAL

         INFLICTION OF EMOTIONAL DISTRESS.

         Plaintiff has plead in his Original Complaint that Defendants knew or should have known

  that the reasonably foreseeable outcome of inciting violence and providing material assistance to

  rallygoers, including those that attacked Plaintiff, was an attack upon citizens and counter-

  protestors. (¶109.) Furthermore, Defendants knew or should have known that its incitement of

  violence and material assistance would cause members of white supremacy, white nationalist and

                                                                                                 Page 14
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
  QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 15 of 17 Pageid#: 249




  anti-fascist organizations to commit assault, battery and intentional infliction of emotional

  distress. (¶110).

          Plaintiff has sufficiently plead this claim by further asserting that as national leaders of

  these white supremacist organizations participating in the Unite the Right rallies, Defendants

  intentionally facilitated and/or recklessly disregarded the planning, preparation and/or execution

  of the attack upon Plaintiff. (¶111.) Defendant organizations publicly acknowledged standing in

  solidarity with the white supremacist marchers and the violent views they were espousing. By

  encouraging white supremacists to march in the rally and not denouncing the violence that would

  ensue, Defendants’ actions can be seen as having encouraged, promoted and incited the violence

  on Plaintiff. Plaintiff has detailed and alleged that in his Original Complaint. As a result, he has

  sufficiently stated a claim for relief.

          VI.     PLAINTIFF’S RESPONSE TO DEFENDANT IDENTITY EVROPA’S

          MOTION TO QUASH SERVICE AND DISMISS PLAINTIFF’S COMPLAINT.

          When a defendant challenges service of process, the plaintiff bears the burden of

  establishing the validity of service pursuant to Rule 4 of the Federal Rules of Civil Procedure.

  See Fed. R. Civ. P. 4. “Generally, when service of process gives the defendant actual notice of

  the pending action, the courts may construe Rule 4 liberally to effectuate service and uphold the

  jurisdiction of the court.” Karlsson v. Rabinowitz, 318 F.2d 666, 668 (4th Cir. 1963); Armco, Inc.

  v. Penrod–Stauffer Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984).

          Plaintiff’s counsel has attempted to serve Defendant by serving its last registered agent,

  Legal Zoom. In the event that the Court rules that service should be quashed, Plaintiff’s counsel

  requests that the Court allow counsel to effect service properly on the Defendant.



                                                                                                Page 15
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
  QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 16 of 17 Pageid#: 250




                                          CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendants’

  motions to dismiss.




                                                      Respectfully Submitted,



                                                      /s/ Larry C. Brown
                                                      Larry C. Brown, Esq.
                                                      Law Offices of Larry Brown, Jr.
                                                      1800 Diagonal Rd., Ste. 600
                                                      Alexandria, VA 22314
                                                      Tel. (703) 956-3577
                                                      Fax. (703) 997-1402
                                                      Lcbrownjr@aol.com
                                                      LOCAL COUNSEL FOR PLAINTIFF




                                                                                            Page 16
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
  QUASH
Case 3:19-cv-00046-NKM-JCH Document 82 Filed 07/07/20 Page 17 of 17 Pageid#: 251




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 7, 2020, I filed the foregoing with the Clerk of Court through

  the CM/ECF system, which will send notices of electronic filing to Defendants.




                                                       Respectfully Submitted,



                                                       /s/ Larry C. Brown
                                                       Larry C. Brown, Esq.
                                                       Law Offices of Larry Brown, Jr.
                                                       1800 Diagonal Rd., Ste. 600
                                                       Alexandria, VA 22314
                                                       Tel. (703) 956-3577
                                                       Fax. (703) 997-1402
                                                       Lcbrownjr@aol.com
                                                       LOCAL COUNSEL FOR PLAINTIFF




                                                                                             Page 17
  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS AND MOTION TO
  QUASH
